Citation Nr: 0300906	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-08 988	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
White River Junction, Vermont



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  



ATTORNEY FOR THE BOARD

M. Cooper, Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision which 
denied service connection for a right shoulder disability.  
The Board remanded the case in December 2001 for further 
development, and the case was returned to the Board in 
January 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed 
by this decision has been obtained by the RO.  

2.  There is no competent evidence indicating that the 
veteran's current right shoulder disability is related to 
service.  The veteran's in-service right shoulder 
contusion was acute and transitory and resolved therein 
without residuals.  

3.  A chronic right shoulder disability was not clinically 
shown in service.  Arthritis was not clinically 
established within one year thereof, and has not been 
shown by competent evidence to be related to service.  Any 
chronic right shoulder disability was initially medically 
shown decades after discharge from active duty.  


CONCLUSION OF LAW

A chronic right shoulder disability was not incurred in or 
aggravated by service, nor may right shoulder arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100 et. seq. (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 
3.309, and 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The Board has 
therefore reviewed this case with the provisions of those 
laws in mind, and finds that VA's duty to assist the 
veteran and his custodian in developing the evidence 
pertinent to the claims has been met.  In this regard, the 
Board notes that the veteran has undergone VA examinations 
and pertinent medical treatment records were requested.  

The veteran and his custodian have been informed of the 
information and evidence necessary to substantiate the 
claim through rating decisions and statements of the case, 
and were specifically advised of the notice and duty to 
assist provisions of the VCAA in correspondence dated in 
January 2002.  The veteran and his custodian have not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without 
specific notice as to which party will get which evidence, 
the Board finds that the claims are ready to be reviewed 
on the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  For certain enumerated disabilities 
including arthritis, service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or 
more within one year of separation from service, even 
though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in 
which case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records reveals that in 
July 1969, the veteran was hit in the right shoulder with 
the tailgate of a truck.  Abrasion and tenderness were 
noted on examination.  The diagnosis was contusion and 
abrasion of the right shoulder.  The veteran's January 
1970 service discharge examination was entirely negative 
for findings, complaints or diagnosis of any chronic right 
shoulder disorder.  Evaluation of the upper extremities 
and musculoskeletal system was clinically normal.  

Private medical records dated from May 1988 to March 1991 
show treatment for a variety of disorders including 
depression, alcohol abuse and liver problems.  The medical 
records are entirely silent for any complaints, treatment, 
or diagnosis of a right shoulder disorder.  

The veteran was seen for a VA compensation and pension 
examination in July 1991.  At that time, findings, 
complaints, or diagnoses related to right shoulder 
difficulties were not shown.  

A June 2000 VA medical record shows that the veteran was 
seen with complaints of chronic right shoulder stiffness.  
The veteran reported that stiffness and decreased range of 
motion of the shoulder began following a service injury in 
1968.  He said that the right shoulder became more painful 
and stiff five years ago but was now relatively stable.  
He denied a recent flare-up, pain, redness or swelling of 
the right shoulder.  He said that he took Percocet for 
other bone pain and used heat therapy.  On objective 
examination, the right shoulder showed no swelling, 
deformity or redness.  Range of motion was 90 degrees in 
all planes.  Strength, reflexes, and sensation were all 
normal.  The diagnostic assessment was right shoulder 
stiffness and decreased range of motion, questionable 
post-traumatic arthritis.  

Lay statements from the veteran's current and former 
spouses were received in September 2000.  The veteran's 
former wife noted that they were married from March 1972 
to August 1984.  She stated that during that time, the 
veteran complained of right shoulder pain.  The veteran's 
current spouse indicated that she lived with the veteran 
since 1984 and that he complained "off and on" of pain in 
the right shoulder.  She said that he was diagnosed with 
arthritis and was prescribed ibuprofen to treat the pain 
and discomfort.  

On VA examination in May 2001, the veteran complained of 
chronic right shoulder pain, graded 4/10, which was worse 
with activity.  His symptoms included pain, weakness, 
stiffness, rare swelling, mild heat and no redness.  He 
denied any instability, giving way or dislocations.  He 
reported fatigability and lack of endurance.  On physical 
examination, the veteran had tenderness over the superior 
biceps tendon at its insertion.  The veteran had pain-free 
forward flexion from 0 to 85 degrees, adduction from 0 to 
78 degrees, internal rotation from 0 to 90 degrees, and 
external rotation from 0 to 20 degrees.  He was unable to 
touch the back of his head or his low back without severe 
pain.  An X-ray study of the shoulder was normal with no 
significant degenerative changes.  No tenderness over the 
acromioclavicular (AC) joint or over the posterior 
shoulder.  The diagnosis was chronic biceps tendonitis.  
The examiner noted that it was impossible to say whether 
the biceps tendinitis was related to the in-service 
shoulder injury since it occurred over 32 years ago and 
the veteran was a poor historian.  

On VA examination in September 2002, the veteran related a 
history of chronic right shoulder pain for 30 years.  He 
stated that the initial injury involved an approximately 
75 pound tailgate coming down over the superior posterior 
aspect of his shoulder.  He complained of pain over the 
anterior superior aspect of the shoulder and some pain in 
the scapular area.  He stated that his pain symptoms 
increased with activity.  He said that he took 
approximately 8 Percocet per day for pain in his shoulder, 
knees, legs and back.  Physical examination of the veteran 
reflected that neurovascular examination of the right 
upper extremity was intact.  Mild tenderness over the 
anterior aspect of the right shoulder was shown.  no 
tenderness over the AC joint was demonstrated.  Active 
flexion of the shoulder was to 130 degrees.  Active 
adduction was to 125 degrees.  He complained of pain with 
abduction and flexion past approximately 90 degrees.  
Crepitation over the shoulder with range of motion was 
noted.  Impingement test was positive.  X-rays of the 
right shoulder showed minimal degenerative changes and 
minimal degenerative changes of the AC joint.  The 
diagnosis was rotator cuff tendinitis, possible rotator 
cuff tear, right shoulder.  The examiner indicated that it 
was unlikely that the veteran's current right shoulder 
disability was related to the right shoulder injury during 
service.  The examiner's opinion was based upon his 
diagnosis and the mechanism of injury, as well as the lack 
of documentation of continuing or further problems over a 
period of 20 years following the injury.  

In this case, although the service medical records 
indicate that the veteran injured his right shoulder in 
July 1969, the remainder of his service medical records, 
including the January 1970 service separation examination, 
did not include any complaints, findings, or diagnoses 
pertaining to a chronic right shoulder disability.  In 
fact, the service separation examination report reveals 
that clinical evaluation of the upper extremities and 
musculoskeletal system was entirely normal.  Based on this 
evidence, and the post-service record, it appears that the 
in service right shoulder contusion was acute and 
transitory in nature, and resolved therein without 
residual disability.  Moreover, the first post-service 
medical records describing treatment for right shoulder 
complaints is dated in 2000, several decades after his 
discharge from active duty.  In addition, the most recent 
VA examination report in 2002 includes the examiner's 
opinion that it was unlikely that the veteran's current 
right shoulder disorder was related to the in-service 
shoulder injury.  The examiner reviewed the veteran's 
entire claims folder and based the opinion on the 
diagnosis and mechanism of the service injury as well as 
the lack of documentation of continuing symptomatology 
over the years.  

The Board has also considered the veteran's statements and 
additional lay statements that his current right shoulder 
disability was incurred during service.  Although such 
statements are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The assertions are not deemed to be 
credible in light of the other objective evidence of 
record showing no chronic right shoulder disorder until 
many years after service.  The veteran, his spouse and 
former spouse lack the medical expertise to offer an 
opinion as to the existence of the disability, as well as 
to medical causation of any current disability.  Id.  In 
the absence of competent, credible evidence of continuity 
of relevant symptomatology, service connection is not 
warranted for a right shoulder disability.  

Accordingly, given the lack of competent evidence showing 
that any chronic right shoulder disability is related to 
active service, service connection for a right shoulder 
disability is denied.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable.  


ORDER

Service connection for a right shoulder disability is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

